Order entered January 24, 2014




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-00691-CR

                                ARTHUR LEE SNEED, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 283rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F11-58597-T

                                             ORDER
        The Court REINSTATES the appeal.

        On January 15, 2014, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On January 22, 2014, we received appellant’s brief, together

with an extension motion. Therefore, in the interest of expediting the appeal, we VACATE the

January 15, 2014 order requiring findings.

        We GRANT the January 22, 2014 extension motion and ORDER appellant’s brief filed

as of the date of this order.

                                                      /s/   LANA MYERS
                                                            JUSTICE